DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 13 July 2022. As directed by the amendment claims 25, 28, 29, 31, 33, 34, 38, 40 and 42 have been amended, claims 45-48 have been added, and claims 1-24, 26, 36 and 43-44 have been cancelled. Thus, claims 25, 27-35, 37-42 and 45-48 are presently pending in this application.

Claim Objections
Claims 30 and 32 are objected to because of the following informalities: “4D sensory experience” should read --4D artificial sensory experience--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the 4D sensory experience" in line 2.  There is insufficient antecedent basis for this limitation in the claim when the artificial sensory experience is an experience other than 4D in claim 25. It appears claim 30 should be amended to depend from claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-28, 34-35, 37-39 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“The Analgesic Effects of Opioids and Immersive Virtual Reality Distraction: Evidence from Subjective and Functional Brain Imaging Assessments”, Anesthesia & Analgesia: December 2007, Volume 105, Issue 6, p. 1776-1783; cited by applicant on IDS dated 12/13/2021) (Hoffman) in view of Sever, Jr. (U.S. Patent No. 6,057,846; cited by examiner on PTO-892 dated 04/13/2022) (Sever).
Referring to claims 25, 34 and 47: Hoffman teaches a combinatorial therapeutic system and method for treating and/or mitigating pain (see abstract; page 1781, section “Discussion” first whole paragraph), comprising: a therapeutically effective amount of an opioid analgesic (see page 1778, section “Opioid Intervention Condition”; IV infusion of hydromorphone); and a computer system that includes at least one processor and a computer-readable memory, the computer system configured to provide an artificial sensory experience comprising one or more of a 2D artificial sensory experience, a 3D artificial sensory experience, a 4D artificial sensory experience, holography, augmented reality, virtual reality, or mixed reality (see abstract; pages 1777-1778, Figure 1 and section “Thermal Stimuli and Experimental Protocol”;  page 1781, section “Discussion” first whole paragraph; wherein the artificial sensory experience included immersive 3D virtual reality environment and wherein it is clear that the 3D virtual reality environment is implanted on a computer). Hoffman is silent to the opioid being selected from tapentadol or difelikefalin (CR845), however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the opioid analgesic taught by Hoffman with an opioid selected from tapentadol or difelikefalin (CR845), since applicant has not disclosed that a particular opioid provides an advantage, is used for a particular purpose, or solves a stated problem, merely stating that “Preferred opioid analgesics include tapentadol, oxycodone, cepranopadol, and difelikefalin (CR845)” and “Examples of other opioids that can be used for analgesia include morphine, codeine, and thebaine, which are found in opium poppies, hydrocodone (Vicodin, Norco, Lortab), hydromorphone, meperidine (Demerol), tramadol, fentanyl, oxymorphone, and the like”, emphasis added (see paragraphs [0027]-[0033]). Additionally, one of ordinary skill in the art would have expected the method of Hoffman to perform equally well with the opioid tapentadol or difelikefalin (CR845) since the claimed opioids and hydromophone perform the same function of treating pain and would have yielded predictable results in treating and/or mitigating pain in combination with an artificial sensory experience. 
Hoffman is silent to the artificial sensory experience comprising a virtual representation of a patient’s pain that does not comprise distraction therapy. Sever teaches a program operable in a virtual reality device designed for providing an artificial sensory experience for perfecting mental visualization within the mind of a subject to effect a desired neurological and/or physiological change within the body of the subject (see abstract), wherein the artificial sensory experience comprises a virtual representation of a patient’s pain (see column 15, line 55-column 16, line 35; wherein the patient is presented a virtual representation of intense left hand pain and aids the patient in visualizing relief of the pain). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial sensory experience of Hoffman with an interactive virtual representation of the patient’s pain treatment like taught by Sever in order to aid in effecting the goal of reducing pain by aiding the subject in mental visualization of control of their pain (see Sever column 15, line 55-column 16, line 35).
Referring to claims 27 and 37: Sever further teaches the artificial sensory experience comprises virtual reality neuropsychological therapy (VRNT) (see abstract; column 15, line 55-column 16, line 35; wherein the patient is presented a virtual representation of intense left-hand pain and aids the patient in visualizing relief of the pain).
Referring to claims 28 and 38: Sever further teaches the artificial sensory experience comprises a 4D sensory experience that is implemented as a 3D visual stimulus within virtual reality and at least one additional sensory stimulus selected from a tactile stimulus, an auditory stimulus, an olfactory stimulus, and a gustatory stimulus (see column 14, lines 19-26; column 15, line 55-column 16, line 35; wherein the virtual reality is supplemented with auditory or tactile stimulation).
Referring to claim 35: Hoffman further teaches the therapeutic dose of the analgesic is received by a patient in need thereof before or during the artificial sensory experience (see page 1778, section “Opioid Intervention Condition”; wherein hydromorphone was delivered 30 min before and throughout the pain stimulation, therefore, it is clear that the analgesic was received by the patient before and during the VR experience).
Referring to claim 39: Hoffman, as modified by Sever, further teaches receiving the therapeutic dose of the analgesic and receiving artificial sensory experience in the form of VRNT results in a synergistic interaction (see Hoffman abstract; page 1781, section “Discussion” first whole paragraph). The limitation following the "to reduce" clause of the claim limitation "to reduce one or more of analgesic usage or a number or duration of VRNT sessions for treating and/or mitigating the pain" is not given weight since it is merely reciting an intended result of the positively recited process steps of receiving a sensory experience and receiving an administration of tapentadol or difelikefalin. As outlined above, Hoffman, as modified by Sever, specifically teaches the positively recited steps of the claimed invention.
Referring to claim 45: In example I of Sever, Hoffman, as modified by Sever, is silent to the virtual representation of the patient's pain comprises visualizing the pain on an avatar representative of the patient. However, in example 11, Sever further teaches the virtual representation comprising visualizing exercising an effected limb on an avatar representative of the patient (see column 19, line 65-column 20, line 37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual representation of the patient’s pain taught by Hoffman, as modified by Sever, with a virtual representation on an avatar representative of the patient like further taught by Sever in order to provide the patient with a more personalized virtual representation.
Referring to claim 46: Sever further teaches the artificial sensory experience further comprises a virtual representation of alleviation of the patient's pain (see column 15, line 55-column 16, line 35).
Referring to claim 48: Hoffman, as modified by Sever, teaches the system being fully capable of being configured for treating and/or mitigating chronic pain (see Sever column 15, line 55-column 16, line 35).
Claims 29-33 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Sever in view of Lang (US 2015/0248270 A1).
Referring to claims 29, 30 and 40: With regards to claims 25 and 39 above, Sever teaches the artificial sensory experience comprises receiving a 4D artificial sensory experience (see Sever column 14, lines 19-26; column 15, line 55-column 16, line 35; wherein the virtual reality is supplemented with auditory or tactile stimulation to create a 4D artificial sensory experience). Hoffman, as modified by Sever, is silent to, at some point following the 4D sensory experience, implementing a 3D sensory experience that includes (i) a 3D visual stimulus or (ii) as a combination of a 2D visual stimulus and at least one additional sensory stimulus selected from a tactile stimulus, an auditory stimulus, an olfactory stimulus, and a gustatory stimulus. Lang teaches a therapeutic system and method for treating and/or mitigating pain (see abstract; paragraphs [0043] and [0051]), the system comprising a self-sedation and suggestion system application for providing an artificial sensory experience that includes a 3D sensory experience comprising a 2D visual stimulus and at least one additional sensory stimulus selected from an additional tactile stimulus, an additional auditory stimulus, an additional olfactory stimulus, and an additional gustatory stimulus (see paragraphs [0036], [0039], [0053]; wherein a looping video or calming visual effect (i.e., 2D visual stimulus) is played in combination with an auditory stimulus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and method of Hoffman, as modified by Sever, with a self-sedation and suggestion system application like taught by Lang in order to allow the patient to self-manage pain events between clinical procedural pain events.
Referring to claims 31 and 41: Hoffman, as modified by Sever and Lang, further teaches a system and method that is fully capable of maintaining a reduction in analgesic usage or in a number or duration of VRNT sessions for treating and/or mitigating the pain. The limitation following the "provides a reduction" clause of the claim limitation "provides a reduction of one or more of the analgesic usage or the number or duration of VRNT sessions for treating and/or mitigating the pain" is not given weight since it is merely reciting an intended result of the use of positively recited limitations of receiving a 3D sensory experience following the 4D sensory experience. As outlined above, Hoffman, as modified by Lang, specifically teaches the positively recited limitations of the claimed invention.
Referring to claims 32, 33 and 42: With regards to claims 28 and 39 above, Sever teaches the artificial sensory experience comprises receiving a 4D artificial sensory experience (see Sever column 14, lines 19-26; column 15, line 55-column 16, line 35; wherein the virtual reality is supplemented with auditory or tactile stimulation to create a 4D artificial sensory experience). Hoffman, as modified by Sever, is silent to, at some point following the 4D sensory experience, implementing a 2D visual sensory stimulus. Lang teaches a therapeutic system and method for treating and/or mitigating pain (see abstract; paragraphs [0043] and [0051]), the system comprising a self-sedation and suggestion system application for providing an artificial sensory experience that includes a 2D visual stimulus and at least one additional sensory stimulus selected from an additional tactile stimulus, an additional auditory stimulus, an additional olfactory stimulus, and an additional gustatory stimulus (see paragraphs [0036], [0039], [0053]; wherein a looping video or calming visual effect (i.e., 2D visual stimulus) is played in combination with an auditory stimulus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system and method of Hoffman, as modified by Sever, with a self-sedation and suggestion system application like taught by Lang in order to allow the patient to self-manage pain events between clinical procedural pain events.
The limitation following the "provides a reduction" clause of the claim limitation "provides a reduction of one or more of the analgesic usage or the number or duration of VRNT sessions for treating and/or mitigating the pain" of claim 33 and the “maintains the reduction” clause of the claim limitation “maintains the reduction in the analgesic usage or in the number or duration of VRNT sessions for treating and/or mitigating the pain” of claim 42 is not given weight since it is merely reciting an intended result of the use of the positively recited limitations of receiving a 2D sensory experience following the 4D sensory experience. As outlined above, Hoffman, as modified by Lang, specifically teaches the positively recited limitations of the claimed invention.

Response to Arguments
Applicant’s arguments, filed 13 July 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. §103, specifically regarding the argument that Hoffman does not teach or suggest a virtual representation of the patient’s pain, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US 2010/0217619 A1) teaches a visual indication of an area of pain on a patient avatar.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791